            Case 1:19-cv-00230-LJL Document 98 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 12/7/2020
                                                                       :
JIAJIA LUO, et al.,                                                    :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      19-cv-230 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
SOGOU INC., et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The parties have submitted a revised settlement agreement that attempts to address the
concerns that the Court raised at the hearing to grant preliminary approval of the settlement.
Dkt. No. 97. The Court is prepared to grant preliminary approval provided that the following
changes, in substance or in form, are made to the settlement papers:

    1. At the hearing on November 25, 2020, the Court raised concerns with the “quick pay”
       provision reflected in paragraph 52 of the stipulation of settlement. Plaintiffs’ counsel
       indicated that it was not the intent of the parties that, as a condition of settlement, counsel
       would be paid immediately out of the settlement fund and before final distributions were
       made to the putative class members. The settlement has not been revised to reflect this.
       Accordingly, the first two sentences of paragraph 52 should be revised to state, in
       substance, that “the amount of attorneys’ fee and expenses awarded by the Court and the
       timing for the payment of fees and expenses is within the sole discretion of the Court”
       and that “Counsel intend to seek an order at the fairness hearing that the attorneys’ fees
       and expenses awarded by the Court will be paid from the Settlement Fund to Lead
       Counsel immediately after entry of the order approving the settlement . . .”
    2. The Court has reviewed the materials submitted by the claims administrator. Those
       materials do not distinguish between cases such as this one that involve American
       Depositary Shares or Receipts and those involving ordinary shares. Accordingly, the
       Court finds the materials less than persuasive. In order to maintain some control of the
       portion of the class settlement being used to pay the claims administrator (and that
       otherwise might be paid to members of the class), the Court will approve only the
       expenditure of $100,000 without further order of the Court. The claims administrator
       shall keep records substantiating the expenditures that it makes in the performance of its
       services under the settlement. The figure of $143,000 in paragraph 61 of the stipulation
       of settlement should be replaced with the figure of $100,000. The conforming change
       should be made to paragraph 22 of the proposed order preliminarily approving the
       settlement.
          Case 1:19-cv-00230-LJL Document 98 Filed 12/07/20 Page 2 of 2




   3. The third paragraph of the postcard notice should be revised with the addition of the bold
      language as follows: The Notice and Stipulation of Agreement of Settlement explain
      how to exclude yourself or to object.
   4. The paragraph regarding the impact of the settlement in this case on the Consolidated San
      Mateo Act still presumes how the Court in that case will treat a settlement in this case.
      The Court requests that the parties consider language such as the following instead of
      what is currently in the notices to class members:

       It is the intent of the parties that the Settlement of this Action will, if approved, result in
       the release by all members of the Settlement Class of all claims asserted in the
       Consolidated San Mateo Action, except for the claims of any plaintiff in that action who
       opts out of the Settlement. Both plaintiffs and members of the putative class in the
       Consolidated San Mateo Action are members of the Settlement Class in this Action. If
       the Court in this Action approves the Settlement, then the Court in the Consolidated San
       Mateo Action may decide that the Settlement Class members who exclude themselves
       from the Settlement Class in this Action will be able only to continue to litigate their
       claims on an individual basis in a separate lawsuit and not as an absent class member. In
       addition, because the IPO occurred in November 2017, more than three years ago, under
       applicable law concerning statutes of limitations and repose, if you exclude yourself from
       the Settlement Class, then you may not be able to pursue your individual claims in a
       separate lawsuit filed after the date of this Notice. If you intend to exclude yourself from
       the Settlement Class to pursue your own, individual claims, then consider consulting your
       own lawyer. For instructions for and consequences of requesting exclusion from the
       Settlement Class, see below at paragraphs 33-35. For instructions on objecting to the
       Settlement, see paragraphs 38-40.

The parties may request to be heard with respect to any of these changes by submitting a 1-page
letter on ECF. In the absence of an objection, the parties should submit revised settlement papers
to the Court with a revised preliminary order of approval for the Court to sign.

       SO ORDERED.


Dated: December 7, 2020                              __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
